ARNOLD, Circuit Judge, concurring in part and dissenting in part.
While I concur in much of what the Court has said today, I must respectfully dissent from those portions of the lead opinion concerning suburban school district (SSD) participation in a remedy for the interdistrict effects of the State of Missouri’s housing violations. In all other respects, I concur in the judgment.
I would hold that the District Court erred in concluding that the SSDs cannot be required to participate in an interdistrict remedy for interdistrict school segregation caused by the State’s constitutional violations in the area of housing. The case should be remanded to, the District Court for determination of the current interdis-trict effects, if any, of the State’s housing violations. Any SSDs implicated by this analysis should be obliged to partipate in an appropriately tailored interdistrict remedy.
I.
The District Court was of the view that no SSD could be made to take part in an interdistrict remedy unless there had been “a racially discriminatory act by [the SSD] that substantially caused segregation in another district.” Opinion of June 5 at 6, citing Milliken v. Bradley, 418 U.S. 717, 745, 94 S.Ct. 3112, 3127, 41 L.Ed.2d 1069 (1974). The District Court concluded that because the housing discrimination at issue here was perpetrated by the State and other governmental entities, rather than by the SSDs, the SSDs cannot be allotted a mandatory role in an interdistrict remedy for any resulting school segregation. Opinion of June 5 at 42.
This position involves a misconstruction of Milliken. In a passage which expresses the core of Milliken, Chief Justice Burger wrote:
The controlling principle consistently expounded in our holdings is that the scope of the remedy is determined by the nature and extent of the constitutional violation. Swann [v. Charlotte-Mecklen-burg Board of Education], 402 U.S. [1], at 16 [91 S.Ct. 1267, at 1276, 28 L.Ed.2d 554] (1971). Before the boundaries of separate and autonomous school districts may be set aside by consolidating the separate units for remedial purposes or by imposing a cross-district remedy, it must first be shown that there has been a constitutional violation within one district that produces a significant segre-gative effect in another district. Specifically, it must be shown that racially discriminatory acts of the state or local school districts, or of a' single school district have been a substantial cause of interdistrict segregation.
418 U.S. at 744-45, 94 S.Ct. at 3127 (emphasis added). Numerous other portions of Milliken further evidence the Court’s view that an interdistrict remedy involving a school district may be based on discriminatory acts of the state or other school districts with interdistrict segregative effects on the school district in question. See, e.g., id. at 745, 94 S.Ct. at 3127 (“With no showing of significant violation by the ... outlying school districts and no evidence of any interdistrict violation or effect” (emphasis added), an interdistrict remedy was improp*688er); id. at 748, 94 S.Ct. at 3129 (interdis-trict relief unjustified because "... there has been no showing that either the State or any of the ... outlying districts engaged in activity that had a cross-district effect.” (emphasis added)); id. at 750-51, 94 S.Ct. at 3130 (discussing state activities as possible bases for interdistrict relief).
As support for the District Court’s decision regarding housing, the lead opinion cites the discussion of Milliken in Hills v. Gautreaux, 425 U.S. 284, 96 S.Ct. 1538, 47 L.Ed.2d 792 (1976).1 Yet, Hills states that the Court in Milliken rejected an interdis-trict remedy because, while the trial court had found that “constitutional violations committed by the Detroit School Board and State officials had contributed to racial segregation in the Detroit schools, ... there had been neither proof of unconstitutional actions on the part of neighboring school districts nor a demonstration that the Detroit violations had produced significant segregative effects in those districts.” Id. 418 U.S. at 792, 94 S.Ct. 3150 (emphasis added). Further, in the portion of Hills quoted by the Court, ante at 671, the Supreme Court states: “In Milliken, there was no finding of unconstitutional action on the part of the suburban school officials and no demonstration that the violations committed in the operation of the Detroit school system had had any significant segregative effects in the suburbs.” 425 U.S. at 294, 96 S.Ct. at 1544 (emphasis added).2
Thus, it is not necessary that each school district subjected to an interdistrict remedy have itself committed a constitutional violation.3 Instead, Milliken establishes that an interdistrict remedy is justified wherever discriminatory actions of either the state, or local school districts, or both, have had significant interdistrict segregative effects. The SSDs
may not maintain that their districts should be excluded from any interdistrict remedy if they are found innocent of committing any constitutional violations because they should not be held responsible for the acts of the state legislators or other state subdivisions such as a local housing authority or a zoning board. The commands of the Fourteenth Amendment are directed at the state and cannot be avoided by a fragmentation of responsibility among various agents.
*689Cooper v. Aaron, 358 U.S. 1, 15-17, [78 S.Ct. 1401, 1408-09, 3 L.Ed.2d 5] (1958). United States v. Board of School Commissioners, 573 F.2d 400, 410 (7th Cir.), cert. denied, 439 U.S. 824, 99 S.Ct. 93, 58 L.Ed.2d 116 (1978) (emphasis added).4
Perhaps the paradigm case in which a state’s constitutional violation merits inter-district relief even absent participation by the local school district in the violation is where the state draws boundary lines on the basis of race. See, e.g., Morrilton School District No. 32 v. United States, 606 F.2d 222, 228 & n. 5 (8th Cir.1979) (en banc); Hoots v. Commonwealth of Pennsylvania, 672 F.2d 1107, 1119-21 (3d Cir. 1982). But a state’s actions also merit an interdistrict remedy where it or its subdivisions cause interdistrict school segregation by employing discriminatory housing laws, policies, or practices. “[WJhere the state has contributed to the separation of the races ... by purposeful, racially discriminatory use of state housing or zoning laws,” it may be appropriate to enter “a decree calling for transfer of pupils across district lines or for restructuring of district lines.” Milliken, 418 U.S. at 755, 94 S.Ct. at 3132 (Stewart, J., concurring) (emphasis added).
Thus, I take it as established that a school district can be made to participate in an interdistrict remedy even if it is not “personally” guilty of violating the Constitution, that such relief is appropriate where a State’s constitutional violations have contributed to interdistrict segregation, that “State” for this purpose includes any state or local agency, and that there is nothing unique or peculiar about housing agencies that would take them out of this rule. These conclusions are established, not only by Milliken itself and the other authorities just discussed, but also by our own unanimous en banc opinion in Morrilton School Dist. No. 32 v. United States, supra. There, the Morrilton and Plumerville school districts argued that “since the government made no showing that either Morril-ton or Plumerville participated in the development of the East Side District as a segregated district, the District Court’s imposition of interdistrict relief was unwarranted.” 606 F.2d at 225. We squarely rejected that argument:
Morrilton and Plumerville argue that since there was no evidence implicating them in a direct way with the establishment of the East Side District, the court has no authority to order them to remedy the state’s wrong. This argument is clearly without merit since the effects of the unconstitutional state action are felt in both districts.
606 F.2d at 228 (footnote omitted). We then quoted the very passage, explicitly mentioning housing, from Board of School Commissioners, 573 F.2d at 410, a portion of which I have already quoted. In light of this en banc opinion, which of course authoritatively states the law of this Circuit until and unless overruled, I do not know how the District Court’s position — that the SSDs, because individually guiltless, cannot be made part of an interdistrict remedy— can stand.5
The Supreme Court has recognized on a number of occasions that there is a close reciprocal relationship between residential patterns and the racial composition of schools. See, e.g., Keyes v. School District No. 1, 413 U.S. 189, 202, 93 S.Ct. 2686, 2694, 37 L.Ed.2d 548 (1973); Swann, 402 U.S. at 20-21, 91 S.Ct. at 1278-79. The District Court here found that “there is an inextricable connection between schools *690and housing.” 593 F.Supp. at 1491. Other federal courts have ordered school districts to participate in interdistrict remedies based in part upon housing discrimination practiced by other branches of state government. See Evans v. Buchanan, 393 F.Supp. 428, 434-38 (D.Del.) (three-judge court), aff'd, 423 U.S. 963, 96 S.Ct. 381, 46 L.Ed.2d 293 (1975); United States v. Board of School Commissioners, 456 F.Supp. 183, 188-92 (S.D.Ind.1978), aff'd in part and vacated in part on other grounds, 637 F.2d 1101, 1109-16 (7th Cir.), cert. denied, 449 U.S. 838, 101 S.Ct. 114, 66 L.Ed.2d 45 (1980). This Court should demonstrate no less concern for the segregative effects of state housing violations upon schools. When a state segregates children on a multi-district basis, whether it does so by drawing boundary lines or by steering or restricting the races to homes on different sides of pre-existing lines, the courts can provide interdistrict relief that includes all affected districts. See generally, Note, Housing Discrimination as a Basis for Interdistrict School Desegregation Remedies, 93 Yale L.J. 340 (1983).6
II.
Having concluded that an SSD may be required to participate in an interdistrict remedy for any interdistrict effects of housing discrimination upon the SSD, I turn to the question whether the State or its subdivisions have committed any housing violations that have current interdis-trict segregative effects. In its September 17, 1984 opinion, 593 F.Supp. 1485, the District Court found or referred to a number of instances of housing discrimination by the State and its subdivisions that could have had such segregative effects. However, examination of that opinion and of the District Court’s June 5, 1984 opinion, in which it granted the SSDs’ Rule 41(b) motions, persuades me that the District Court never finally determined whether or what current interdistrict segregation is attributable to these housing violations. Having concluded that the SSDs could not be required to participate in an interdistrict remedy, assessing the interdistrict effects of housing discrimination by the State was a task the District Court no longer found necessary. Although the principal opinion asserts that the District Court made findings that foreclose the possibility of inter-district effects, the findings that it cites are largely not on point and do not resolve the question. The lead opinion’s arguments on this point are in essence an exercise in appellate factfinding, an exercise that is unjustified since the record here is hardly so one-sided as to make any alternate findings clearly erroneous. This determination has not yet been made by the District Court, and must be before the book can be closed on the SSDs’ liability to interdistrict relief.
Perhaps the clearest, most direct example of the State of Missouri’s discrimination in the area of housing is the enforcement by its courts of racially restrictive covenants. See 593 F.Supp. at 1497. Even after state enforcement of such covenants was held unconstitutional in Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161 (1948), Missouri’s courts continued to entertain damage actions for breach between parties to the covenant, see Weiss v. Leaon, 359 Mo. 1054, 225 S.W.2d 127 (1949), a practice the Supreme Court held unconstitutional in Barrow v. Jackson, 346 U.S. 249, 73 S.Ct. 1031, 97 L.Ed. 1586 (1953). Further, the District Court found that the State had in the past taken numerous other actions that were discriminatory against blacks, such as mandating separate schools for blacks and whites, Mo. Const. Art. IX, § 1(a) (1945) (rescinded 1976), §§ 163.130, 165.117 R.S.Mo. (repealed 1957); providing that school boards could *691establish separate libraries, parks, and playgrounds for whites and blacks, § 165.-327 R.S.Mo. (1959); and making it a crime for a person of one-eighth Negro blood to marry a white person, § 563.240 R.S.Mo. (1959). 593 F.Supp. at 1503. “These actions,” the District Court found, “had the effect of placing the state’s imprimatur on racial discrimination.” Id. Thus, the state “created an atmosphere in which the private white individuals could justify their bias and prejudice against blacks,” and “encouraged racial discrimination by private individuals in the real estate, banking, and insurance industries.” Id. The District Court concluded that “[tjhis has and continues to have a significant effect on the dual housing market in the Kansas City area.” Id.7
A predicate for interdistrict relief may also be found in discriminatory housing practices of the LCRA and the HAKC, which are both instrumentalities of state government for whose discrimination the State of Missouri is accountable.8 Since it had determined that the SSDs could not be required to participate in an interdistrict remedy, and since it had found other bases for State intradistrict liability, the District Court considered these two entities only in connection with claims against HUD. Nonetheless, it appears from the Court’s findings, as well as from evidence not addressed by the Court because it was not directly relevant to HUD’s liability, that these agencies have committed housing violations that may have interdistrict segregative effects. Between 1953 and 1973, LCRA practiced discrimination in relocating persons displaced by urban renewal, steering blacks to southeastern Kansas City and relocating whites throughout the city. 593 F.Supp. at 1497-98. It appears that HAKC explicitly segregated its housing units until 1958, and that, despite the nominal adoption of a “freedom of choice” tenant-selection policy, HAKC may have continued segregative practices until 1964. Brief of Plaintiffs-Appellants Kalima Jenkins, et al., at 24; Brief of Defendant-Appellee Department of Housing and Urban Development at 11.9 Like Missouri’s enforcement of racially restrictive covenants and encouragement of private discrimination, the discriminatory practices of LCRA and HAKC could have significantly affected the dual housing market in the Kansas City area; if these practices have current interdistrict segregative effects, they merit interdistrict relief.10
*692The District Court did find that the State’s own discrimination had contributed significantly to the dual housing market in “the Kansas City area,” 593 F.Supp. at 1503, and that “the dual housing market ..., which still exists to a large degree today ..., impacted blacks in the KCMSD and consequently caused the public schools to swell in black enrollment.” 593 F.Supp. at 1491. But the Court provided no more precise findings on the question of to what extent black students were concentrated in the portion of Kansas City covered by the KCMSD rather than more evenly dispersed through the portions of the Kansas City area served by the SSDs. Nor did the District Court assess the interdistriet seg-regative effects of housing discrimination by the LCRA or HAKC. Again, because the District Court concluded that the SSDs could not be made to help remedy the violations of independent housing actors, it had no need to determine whether the State’s housing violations have current interdis-trict segregative effects.
The plurality does not contend, by and large, that the District Court addressed this issue directly, but instead contends only that a number of findings that the Court made in other contexts somehow negate the possibility of significant interdis-trict effects. First, it is argued at various points that the fact that the SSDs have operated unitary school systems since a few years after Brown precludes the possibility that housing violations have caused interdistrict segregation. E.g., ante at 669-670, 680-681. However, it is difficult to fathom how the fact that a school district is internally unitary indicates that school children have not been segregated on an interdistrict basis; that an SSD’s schools are integrated with respect to children who live in the SSD has little bearing on whether, due to State housing discrimination, more whites and/or fewer blacks live in the SSD, and, concomitantly, fewer whites and/or more blacks live in KCMSD, than would otherwise be the case. If the SSDs had not been unitary, their own discrimination might have added to any State-fostered interdistrict segregation that exists; that they are unitary indicates only that they have not augmented interdistrict segregation caused by state housing violations. Unitary SSDs are no longer under an obligation to undo intradistrict segregation, Swann, 402 U.S. at 31-32, 91 S.Ct. at 1283-84, but they still may be required to participate in a remedy for the current segregative effects of interdistrict segregation.
Next, the plurality argues that the District Court “was plain” that the State’s pre-1948 enforcement of restrictive covenants has no current significant segre-gative effect. Ante at 675 & n. 22. While *693I agree that the District Court made findings that dispose of the issue as to several of the SSDs, as to most of the SSDs the District Court did not make findings that are adequate to resolve the question whether present residential patterns would be significantly less segregated had restrictive covenants not been enforced. I agree with the lead opinion that there are no current segregative effects attributable to racially restrictive covenants in the Fort Osage School District, since there was no evidence of any such covenants located in that district, see Opinion of June 5 at 51; a similar conclusion is probably justified as to the Park Hill School District, see id. at 90. As to the nine remaining SSDs, however, I cannot agree that the District Court made findings sufficient to support a conclusion that the State’s enforcement of restrictive covenants has caused no current interdis-trict segregation. First, in each portion of the District Court’s opinion discussing the restrictive covenants in a particular SSD, the District Court emphasizes the lack of SSD complicity in the placement or enforcement of the covenants within its boundaries. See, e.g., Opinion of June 5 at 48 (Center School District); id. at 73 (Lee’s Summit School District). Thus, the District Court’s misconstruction of Milliken may have tainted its consideration of the restrictive-covenant problem.
Even were this difficulty absent, the District Court’s remaining findings are still not adequate to support a finding of no current effect. As to the Center, Hickman Mills, and Raytown School Districts, the District Court noted that there was no evidence of any black family that failed to move into the districts because of the covenants, and that there is no present barrier to black movement into the districts. Id. at 48, 58-59, 94. With regard to the Lee’s Summit, Independence, and Liberty School Districts, the Court found that there were relatively few restrictive covenants in the districts, and that there was no evidence of any black family that failed to move into the district due to restrictive covenants. Id. at 66, 73, 77-78. Finally, the District Court observed that there were few racially restrictive covenants in the Grandview and North Kansas City School Districts, and that the effect of such covenants in these districts and the Blue Springs School District is limited or mooted by extensive post’ Shelley residential development in those districts.
None of these findings resolves the question whether fewer blacks or more whites reside in the SSDs due to pre-Shelley and pre-Barrow enforcement of restrictive covenants. That there is no present barrier to black movement into an SSD hardly demonstrates that there was no barrier to such movement in the past that has current effects. That extensive post-Shelley residential development has occurred does not mean that earlier enforcement of racial covenants has not helped make a district identifiably white and inhospitable to blacks, or that it has no other current effect on residential patterns. Finally, it was not necessary for the plaintiffs to give evidence of particular black families that did not move into a district due to restrictive covenants in order to demonstrate the seg-regative effect of such covenants; to hold that they had no segregative effect on this basis simply blinks reality.
Further, the District Court did not determine the current effects of the State’s continued efforts to give legal force to these covenants from 1948 to 1953, and, more importantly, the imprimatur that the State placed upon private housing discrimination by ordaining various forms of racial discrimination, see supra at 690-91.11
*694Finally, the plurality contends for two reasons that there can be no current inter-district effects of housing violations by LCRA and HAKC. First, it cites the District Court’s finding that HUD followed a balanced housing policy, locating federally funded housing in both KCMSD and in the SSDs, and that HUD’s site-selection-and-approval practices had not affected the racial make-up of KCMSD schools. Ante at 676, citing 593 F.Supp. at 1499. Second, the lead opinion contends that the LCRA and HAKC practices of which the plaintiffs complain occurred in the 1970s, after KCMSD had experienced a substantial increase in black population. Ante at 676. Both of these points involve a misapprehension of the plaintiffs’ claims: As to the first, the claim is not that unbalanced housing site selection and approval caused inter-district segregation, but instead, that once the projects were built, HAKC explicitly segregated them, or later, steered whites to some projects and blacks to others. As to the second, the plaintiffs’ complaint is not primarily about HAKC and LCRA activities in the 1970s; rather, the District Court found that LCRA practiced discrimination from 1953 to 1973, and the plaintiffs contend that HAKC segregated its housing units from its inception in 1939 until as late as the mid-1960s. See supra at 691.
I agree with Judge Gibson that there are many factors other than housing discrimination that may have contributed substantially to the present concentration of blacks in the KCMSD. See ante at 674-75. Insofar as economic and demographic factors unrelated to official discrimination caused interdistrict residential segregation, the State and the SSDs may not be required to remedy the concomitant interdis-trict school segregation. See Pasadena City Board of Education v. Spangler, 427 U.S. 424, 433-37, 96 S.Ct. 2697, 2703-05, 49 L.Ed.2d 599 (1976). I also agree that there are geographic limitations on the effects of housing discrimination, and that some of the effects of the State’s constitutional violations may have been felt in Kansas, rather than in the Missouri SSDs. See ante at 678. But the District Court has not yet made any findings on these points, as well as many other issues bearing on the question of interdistrict segregative effects, and as the lead opinion itself observes, the District Court is “ ‘uniquely situated’ ” to assess such matters. Ante at 671, quoting Little Rock, 778 F.2d at 410-11; see Morrilton, 606 F.2d at 230.
Therefore, the case should be remanded to the District Court to determine precisely what current interdistrict segregative effects may be attributed to housing discrimination by the State, LCRA, and HAKC. Upon remand, the District Court should first consider this question from the perspective of the SSDs’ Rule 41(b) motions. Any SSD that does not prevail on its motion should be permitted to present evidence to rebut a finding that it is implicated in the current interdistrict segregative effects of the housing violations. While the SSDs were given the opportunity to continue to participate in the proceedings after the District Court granted their Rule 41(b) motions, this was not “a meaningful opportunity for [the SSDs] to present evidence ... on the propriety of a multidistrict remedy.” Milliken, 418 U.S. at 721-22, 94 S.Ct. at 3116. After the District Court had held that the SSDs could not be made part of a remedy for the constitutional violations of other governmental entities, the SSDs no longer had any reason to take part in the suit. Therefore, were this Court to reverse the District Court on this issue, the SSDs would be entitled to present evidence.
If, at the end of these proceedings, the District Court found current segregative effects of the housing discrimination, it should then formulate an appropriately tailored interdistrict remedy, a remedy including each affected SSD. I caution, however, that, in accord with the equitable principles that govern such remedies, Milliken, 418 U.S. at 737-38, 94 S.Ct. at 3123-24, the role that may be assigned to each SSD may be limited by the fact that the SSD is not itself a constitutional violator. Thus, it would likely be inappropriate to burden the SSDs, rather than the State, with the finan*695cial costs of the remedy. On the other hand, it seems clear that affected SSDs could be required to participate in an inter-district transfer program designed to make the racial composition of the districts’ schools what it would have been absent official housing discrimination.
III.
I conclude that an SSD, even if its own actions are without blemish, may be required to participate in an interdistrict remedy for the housing discrimination of the State of Missouri or its subdivisions, so long as that discrimination has current in-terdistrict segregative effects involving the SSD. The case should, in my view, be remanded to the District Court to determine whether the established constitutional violations of the State and the LCRA, as well as the possible violations of the HAKC, have had any such effects. If the District Court finds that this discrimination has produced interdistrict segregation, it should fashion a remedy which accords with the principles discussed in this opinion.
Insofar as Judge Gibson’s opinion departs from this view, I dissent; in all other respects I concur. It is appropriate to add that, although the plurality opinion in this case of course announces the judgment, it does not make law for this Circuit except in those respects that command a majority vote of the judges sitting in this case. Four judges seem to agree that school districts not individually guilty of constitutional violations may not be compelled to participate in an interdistrict remedy. Four do not. That question is therefore open for determination in future cases in this Circuit.

. The lead opinion does not make clear its precise view of the District Court holding that because the SSDs are not themselves constitutional wrongdoers, they may not be made part of an interdistrict remedy for State housing violations. See ante at 671-74. At points, the opinion appears to agree that Milliken precludes inclusion of non-culpable SSDs in an interdis-trict remedy for State violations. See ante at 672-74. At other points, however, the opinion suggests that the District Court viewed the lack of SSD culpability simply as an important factor in determining that interdistrict relief was inappropriate, a factor considered along with factual findings as to the lack of interdis-trict effects of state-fostered housing discrimination. See ante at 671-73. This is' a mis-characterization of the District Court’s position which understates the significance the District Court attached to SSD innocence. The District Court repeatedly made clear its view that the fact that the SSDs were not constitutional violators, taken by itself, barred requiring SSD participation in an interdistrict remedy. See Opinion of June 5 at 6, 34-42, 45, 47-48, 51, 53-54, 58-59, 66-67, 73-74, 78, 82-83, 89-91, 94-95, 97, 100-103. Further, the District Court did not determine whether or what interdistrict segregation is attributable to State housing violations, and never claims to have made such a determination; instead, having concluded that SSD innocence precluded interdistrict relief, the District Court found it unnecessary to devote substantial consideration to the question of in-terdistrict effects. See infra, p. 690, Part II.


. The lead opinion's citation of Hills is particularly ironic because the author of Hills, Mr. Justice Stewart, expressly stated in his Milliken concurrence that state officials’ housing violations, if they had an interdistrict effect, would justify an interdistrict remedy. See infra at 689, quoting Milliken, 418 U.S. at 755, 94 S.Ct. at 3132 (Stewart, J., concurring).


. Indeed, the principal opinion concedes that a constitutional violation in the operation of the KCMSD with interdistrict segregative effects felt in the SSDs would merit an interdistrict remedy involving the SSDs. See, e.g., ante at 672. Yet it offers no explanation of how or why violations by the State or the KCMSD in operating KCMSD are to be distinguished from State housing violations. In either case the SSDs would themselves be innocent of wrongdoing, but would feel the effects of other actors' violations.


. Of course, since formulation of an appropriate interdistrict remedy is guided by equitable principles, the fact that a school district has not itself violated the Constitution may affect the particular role it is assigned in remedying the state’s violation. See infra at 694-95.


. The lead opinion maintains that Morrilton is a gerrymandering case that "must be limited to its facts." Ante at 673-74. Yet the lead opinion provides no explanation of why the principles we approved in Morrilton are to be so limited in their application. It does not explain how or why State discrimination in drawing school district boundaries is to be distinguished from State discrimination in housing. Housing violations may be harder to prove or create special problems of remedy, but that does not mean that no remedy should be afforded.


. In a case relied upon by the District Court and by the principal opinion, Bell v. Board of Education, Akron Public Schools, 683 F.2d 963 (6th Cir. 1982), the Sixth Circuit refused to accept that an otherwise innocent school district could be made to participate in a remedy for the discriminatory housing practices of other governmental agencies. Id. at 968. I find this portion of Bell irreconcilable with the principles enunciated by the Supreme Court in Milliken, as well as with this Court's Morrilton opinion.


. The District Court did not base its award of intradistrict relief against the State on these housing violations, since it found a "more salient reason,” 593 F.Supp. at 1503, for State in-tradistrict liability in the State’s failure to dismantle the dual school system it had created within the KCMSD. Id. at 1503-1504. The issue here, however, is whether interdistrict relief is warranted, an issue the District Court did not speak to in its evaluation of state housing discrimination.


. Missouri's state legislature established the LCRA in 1953 and gave it, subject to the approval of Kansas City’s government, citywide jurisdiction to administer urban-renewal programs. §§ 99.320(1), 99.330 R.S.Mo. The HAKC was created by the state legislature in 1939 and, subject to Kansas City's approval, given authority to administer low-income housing programs throughout the City. § 99.040 R.S.Mo.


. I would require the District Comí to make findings on these points on remand.


. I note at this juncture several concerns I have over the District Court’s analysis of the claims against FHA and HUD.
From the mid-1930s through 1947, the FHA’s appraisal manuals stressed the desirability of racial covenants, limited availability of mortgage insurance for developments not subject to racial covenants, and down-graded appraisals in neighborhoods undergoing integration. After 1947, the FHA removed explicit racial references from its manuals, but continued to emphasize in them the importance of "social homogeneity" and "compatibility among the neighborhood occupants.” 593 F.Supp. at 1497; P.Ex. 1305. Although a number of other courts have noted the invidious character of these and other aspects of FHA’s appraisal policies, see, e.g., Reed v. Rhodes, 607 F.2d 714, 729 (6th Cir.1979), cert. denied, 445 U.S. 935, 100 S.Ct. 1329, 63 L.Ed.2d 770 (1980); Oliver v. Kalamazoo Board of Education, 368 F.Supp. 143, 182-183 (W.D.Mich. 1973), aff'd, 508 F.2d 178 (6th Cir.1974), cert, denied, 421 U.S. 963, 95 S.Ct. 1950, 44 L.Ed.2d 449 (1975), the District Court exonerated the FHA, reasoning that the FHA was merely gauging the economic realities associated with racial discrimination. 593 F.Supp. at 1497. I believe that in so holding the District Court overlooked the fact that FHA was not merely an uninvolved *692observer, but was rather an active participant in the housing market whose policies and practices had a significant impact on the market. FHA practices set a standard followed by other lenders and complied with by real estate developers who wished their developments to be eligible for FHA-insured financing, even if some units were not ultimately financed through the FHA. The FHA not only gave private discrimination consideration in its own conduct, but also encouraged others to engage in discrimination; this government cannot lawfully do.
The District Court’s finding that FHA’s policies and practices have no significant current effect may be similarly vulnerable. The Court based its conclusion on the fact that prior to 1950 FHA insured 15,000 homes in the KCMSD, and between 1950 and 1980 there were over 2,000,000 housing turnovers in the area. 593 F.Supp. at 1497. But the FHA’s practices may have affected far more homes than were actually financed through the FHA.
With regard to HUD, the District Court found that the agency had acted "reasonably” because it had taken action in the 1970s to end discriminatory practices by HAKC, whose programs HUD funded. 593 F.Supp. 1498-1499. Yet there was extensive evidence, not addressed by the District Court, that HUD knew of shortcomings in HAKC’s tenant-assignment practices for years without taking action to end them.
In view of the fact that, under the prevailing view in this Court, there will be no remand for further fact-finding on the effects of housing discrimination, I do not pursue further this line of argument. Under my view (shared in part by three other judges), there would be such a remand, and in that event it would be open to the District Court to reconsider its findings as to HUD and FHA and, if appropriate, bring them back in as participants in an interdistrict remedy.


. However, I note with regard to the latter basis of State liability that the District Court stated, "To the extent, if any, that the racial composition of the KCMSD is the result of steering and blockbusting practices by private real estage agents ... the Court finds that these actions of private individual real estate agents are not actions of the KCMSD or any SSD.” Opinion of June 5 at 41. This reinforces my conclusion that the District Court has left open the question whether State-fostered private discrimination in the housing area has current interdistrict segregative effects.